Opinion issued September 19, 2013




                                    In The
                             Court of Appeals
                                    For The
                         First District of Texas


                             NO. 01-13-00444-CV


                        KEN OGBONNIA, Appellant

                                       V.

                  HOUSTON FUNDING II, LTD., Appellee


      On Appeal from the County Court at Law No. 1 of Harris County
                     Trial Court Cause No. 1007285


                      MEMORANDUM OPINION

      Appellant, Ken Ogbonnia, has neither paid the required fees nor established

indigence for purposes of appellate costs.    See TEX. R. APP. P. 5 (requiring

payment of fees in civil cases unless indigent), 20.1 (listing requirements for
establishing indigence); see also TEX. GOV’T CODE ANN. § 51.207 (West Supp.

2012), § 51.941(a) (West 2005), § 101.041 (West Supp. 2011) (listing fees in court

of appeals); Order Regarding Fees Charged in Civil Cases in the Supreme Court

and the Courts of Appeals and Before the Judicial Panel on Multidistrict Litigation,

Misc. Docket No. 07-9138 (Tex. Aug. 28, 2007), reprinted in TEX. R. APP. P. app.

A § B(1) (listing fees in court of appeals). After being notified that this appeal was

subject to dismissal, appellant did not adequately respond. See TEX. R. APP. P. 5

(allowing enforcement of rule); 42.3(c) (allowing involuntary dismissal of case).


      We dismiss the appeal for nonpayment of all required fees.


      We dismiss any pending motions as moot.


                                  PER CURIAM

Panel consists of Justices Jennings, Sharp, and Brown.




                                          2